 1

 2

 3

 4

 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11

12 In the Matter of GOLDEN EYE 2000, LLC, as             Case No. 4:19-cv-03402-HSG
   owner of the vessel GOLDEN EYE 2000 for
13 Exoneration From or Limitation of Liability                    Admiralty - Maritime Claim
14                                                       ORDER DIRECTING ISSUANCE OF
                                                         NOTICE AND PUBLICATION THEREOF
15

16

17

18

19          WHEREAS, a complaint is being filed simultaneously with this [Proposed] Order by

20 which Plaintiff-in-Limitation GOLDEN EYE 2000, LLC (“Plaintiff-in-Limitation”), as owner of

21 the vessel GOLDEN EYE 2000 (“Vessel”), seeks exoneration from or limitation of liability for any

22 losses, injuries, and/or damages occasioned as a result of an incident which occurred aboard the

23 Vessel on or about December 15, 2018, and

24          WHEREAS, the complaint having stated the facts and circumstances upon which said

25 exoneration or limitation is claimed; and

26 / / /

27 / / /

28 / / /

     ORDER DIRECTING ISSUANCE OF NOTICE AND PUBLICATION THEREOF
     Case No. 4:19-cv-03402-HSG; Our File No. 8005.24
 1           WHEREAS, it appearing that the claims that may be made against Plaintiff-in-Limitation

 2 may be in amounts which will exceed the value of the interest of Plaintiff-in-Limitation in the

 3 Vessel for losses, injuries, and/or damages said to have been occasioned or incurred in

 4 consequence of the aforesaid voyage; and

 5           WHEREAS, the surety for Plaintiff-in-Limitation has given security for damages in costs

 6 herein;

 7           NOW THEREFORE, on application of Gibson Robb & Lindh LLP, counsel for Plaintiff-

 8 in-Limitation, it is hereby:

 9           ORDERED that the Clerk of this Court issue a notice forthwith, in the form submitted with

10 this Order, to all persons or entities asserting claims with respect to which the complaint seeks

11 exoneration or limitation, admonishing them to file their respective claims with the Clerk of the

12 Court and serve attorneys for Plaintiff-in-Limitation with a copy thereof within 45 days of the

13 issuance of the notice;

14           AND IT IS FURTHER ORDERED that public notice shall be given by publication thereof

15 in the legal newspaper known as “The Daily Journal,” and that such notice shall be published once

16 a week for four consecutive weeks prior to the date affixed herein for filing of claims;

17           AND IT IS FURTHER ORDERED that not later than the date of the second publication of

18 said notice, Plaintiff-in-Limitation shall mail a copy of said notice to every person or concern, if

19 any, known to have made any claim against Plaintiff-in-Limitation as a result of the incident

20 involving the Vessel on or about December 15, 2018;

21           AND IT IS FURTHER ORDERED that the continued prosecution of any and all suits,

22 actions or proceedings which may already have begun against Plaintiff-in-Limitation in any court

23 whatsoever to recover damages arising out of, or occasioned by, or consequent upon the aforesaid

24 December 15, 2018 incident, and institution or prosecution of any suits, actions or legal

25 proceedings of any nature description whatsoever in any court wheresoever, except in this

26 proceeding for exoneration from or limitation of liability, against Plaintiff-in-Limitation, in respect

27 of any claim or claims arising out of the aforesaid voyage on which the Vessel was then engaged,

28 or otherwise subject to limitation proceeding, be and the same are hereby are stayed and

                                                                                                          2
     ORDER DIRECTING ISSUANCE OF NOTICE AND PUBLICATION THEREOF
     Case No. 4:19-cv-03402-HSG; Our File No. 8005.24
 1 restrained;

 2          AND IT IS FURTHER ORDERED that a certified copy of this order as a restraining order

 3 shall be served by certified mail, return receipt requested, on the person or persons, or entity or

 4 entities, to be restrained, or to their respective attorneys or representatives;

 5          AND IT IS FURTHER ORDERED that the publication and mailing of copies of the

 6 Notice to Claimants, required by Rule F(4), Supplemental Rules for Certain Admiralty and

 7 Maritime Claims, Federal Rules of Civil Procedure, shall constitute due notice to all persons

 8 asserting claims with respect to which said complaint seeks limitation or exoneration.

 9

10 IT IS SO ORDERED.

11

12 Dated: 6/20/2019             , 2019
                                                   U.S. District Court Judge
13                                                 UNITED STATES DISTRICT COURT
                                                   Northern District of California
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                         3
     ORDER DIRECTING ISSUANCE OF NOTICE AND PUBLICATION THEREOF
     Case No. 4:19-cv-03402-HSG; Our File No. 8005.24
